                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

 KEVIN McGHEE and JENISE McGHEE,

         Plaintiffs,                             Case No: 2:21-cv-4048

 vs.                                             Division:

 ZOKHIRKUL KHALILOV,                             (Personal Injury/Auto – In Excess of
     Serve: 9926 Haldeman Ave, A101              $75,000)
            Philadelphia, PA 19115

 and

 ECO TRUCKING, LLC,                              JURY TRIAL DEMANDED
      Serve: 2613 Virginia Lane
             Jamison, PA 18929


         Defendants.

                                         COMPLAINT
        COMES NOW Plaintiffs Kevin McGhee and Jenise McGhee, by and through their

undersigned counsel, and for their Complaint against Defendants Zokhirkul Khalilov and Eco

Trucking, LLC (collectively “Defendants”) state the following:

                                           PARTIES

        1.       This lawsuit concerns a tractor-trailer and pedestrian collision occurring on

December 16, 2020 when Plaintiff Kevin McGhee was struck by a tractor-trailer operated by

Defendant Zokhirkul Khalilov while being employed by Defendant Eco Trucking, LLC and acting

within the course and scope of his employment. Plaintiff Kevin McGhee suffered serious injuries

as a result of the collision.




                                         1
             Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 1 of 12
       2.       At all times material hereto, Plaintiff Kevin McGhee is an individual who was and

is a citizen and resident of the State of Missouri.

       3.       At all times material hereto, Plaintiff Jenise McGhee is an individual who was and

is a citizen and resident of the State of Missouri.

       4.       At all times material hereto, Defendant Zokhirkul Khalilov (hereinafter “Defendant

Khalilov”) is an individual who was and is a citizen and resident of Pennsylvania.

       5.       At all times material hereto, Defendant Eco Trucking, LLC (hereinafter “Defendant

Eco Trucking”) is a duly organized and existing Pennsylvania corporation, with its principal place

of business located in Pennsylvania, that operates in the state of Missouri and elsewhere as an

interstate motor carrier.

       6.       Defendant Khalilov was at all times material hereto an employee or agent of

Defendant Eco Trucking and was acting in the course and scope of his employment and/or agency

for Defendant Eco Trucking on December 16, 2020.

       7.       The claim arises out of a tractor-trailer and pedestrian collision that occurred in

Callaway County, Missouri on December 16, 2020.

       8.       Missouri substantive law applies.

                             SUBJECT MATTER JURISDICTION

       9.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because there is

complete diversity and the amount in controversy exceeds, exclusive of interest and costs, the sum

of $75,000. Plaintiffs are citizens and residents of the State of Missouri, Defendant Khalilov is a

citizen and resident of the state of Pennsylvania, and Defendant Eco Trucking is a citizen of the

state of Pennsylvania.




                                        2
            Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 2 of 12
                                  PERSONAL JURISDICTION

       10.     Defendant Eco Trucking maintains sufficient minimum contacts with the State of

Missouri and is subject to personal jurisdiction in Missouri. Defendant Eco Trucking conducts

substantial business in Missouri as in interstate motor carrier, including the employment of

Defendant Khalilov who was working and traveling within the State of Missouri at the time of the

collision at issue in this Complaint.

       11.     Defendant Khalilov maintains sufficient minimum contacts with the State of

Missouri and is subject to personal jurisdiction in Missouri. Defendant Khalilov was working for

Defendant Eco Trucking as an inter-state truck driver and traveling within the State of Missouri at

the time of the collision at issue in this Complaint.

                                              VENUE

       12.     Venue is proper in the United States District Court for the Western District of

Missouri, Central Division, pursuant to 28 U.S.C. § 1391 in that a substantial part of the events or

omissions giving rise to the claim occurred within this judicial district.

                                  FACTUAL ALLEGATIONS

       13.     On or about December 16, 2020, Plaintiff Kevin McGhee was working as part of a

road crew on westbound Interstate-70 near Bridge A0096, in Callaway County, Missouri.

       14.     On or about December 16, 2020, Defendant Khalilov was driving a 2017 Volvo

Truck Tractor with One Unit, VIN# 4V4NC9EH9HN977172, (hereinafter “the subject tractor-

trailer”) westbound on Interstate-70 near Bridge A0096, in Callaway County, Missouri.

       15.     On or about December 16, 2020, Defendant Khalilov was, at all times, acting as an

employee and agent for Defendant Eco Trucking.




                                      3
          Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 3 of 12
           16.   On or about December 16, 2020, and at all times relevant hereto, the subject tractor-

trailer was owned by Defendant Eco Trucking, and was being operated as part of Defendant

Khalilov’s employment for Defendant Eco Trucking.

           17.   On or about December 16, 2020, the road conditions were dry.

           18.   On or about December 16, 2020, near where Plaintiff Kevin McGhee was working

on Interstate-70 westbound, there was an Arrow Sign Board flashing and indicating to vehicles to

move to the left lane because the right lane was closed for a construction crew.

           19.   Plaintiff Kevin McGhee was a member of the construction crew.

           20.   On or about December 16, 2020, while driving westbound on Interstate-55,

Defendant Khalilov negligently drove the subject tractor-trailer while distracted, inattentive,

impaired and/or asleep when failing to heed to warning signs posted and the flashing Arrow Sign

Board indicating to Defendant Khalilov to move his vehicle to the left lane.

           21.   Defendant Khalilov drove the subject tractor-trailer off the right side of the

roadway, striking a guardrail.

           22.   Defendant Khalilov returned the subject tractor-trailer to the roadway and traveled

off to the right side of the roadway a second time, striking the bridge face of Bridge A0096.

           23.   Defendant Khalilov returned the subject tractor-trailer to the roadway again, and

continued westbound where he struck the flashing Arrow Sign Board with the subject tractor-

trailer.

           24.   After crashing through the Arrow Sign Board, Defendant Khalilov then struck

Plaintiff Kevin McGhee as he was working on the side of the road, and struck another vehicle.

           25.   Upon impact, Plaintiff Kevin McGhee was thrown into the guardrail and rolled

down the embankment.




                                         4
             Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 4 of 12
        26.      Defendant Khalilov then crossed into the center of the roadway and the subject

tractor-trailer jackknifed.

        27.      Plaintiff Kevin McGhee was emergently taken to University Hospital via

ambulance.

        28.      As a result of the accident, Plaintiff Kevin McGhee suffered severe and life-

threatening injuries, including but not limited to a brain injury, broken leg, collapsed lungs, among

others, and requiring multiple surgical procedures.

                                             COUNT I
                      (Negligence - Defendants Khalilov and Eco Trucking)
        29.      Plaintiff Kevin McGhee hereby alleges and incorporates by reference every

allegation contained in all previous paragraphs of this Complaint as though fully set forth herein.

        30.      At all times relevant herein, Defendant Khalilov was an employee and an agent for

Defendant Eco Trucking and Defendant Khalilov was acting within the course and scope of his

employment and/or agency for Defendant Eco Trucking.

        31.      At all times relevant herein, Defendant Khalilov was operating the subject tractor-

trailer owned by Defendant Eco Trucking.

        32.      At all times mentioned herein, Defendants Khalilov and Eco Trucking owed a duty

to Plaintiff Kevin McGhee and others to exercise the highest degree of care in the operation of the

motor vehicle.

        33.      The automobile collision at issue was caused by the negligence and carelessness of

Defendants Khalilov and Eco Trucking in the following respects:

                        a.      Defendants operated the subject tractor-trailer in a careless and

                                reckless manner;

                        b.      Defendants failed to cease operating the subject tractor-trailer while


                                      5
          Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 5 of 12
               being distracted, inattentive, impaired and/or asleep;

          c.   Defendants failed to heed to warning signs on the road indicating to

               vehicles to move to the left lane;

          d.   Defendants failed to heed to flashing arrow board signs on the road

               indicating to vehicles to move to the left lane because the right lane

               was closed for a construction crew;

          e.   Defendants operated the subject vehicle on the public roadways,

               including highways, when they knew or should have known, that

               Defendant Khalilov was unfit to operate motor vehicles;

          f.   Defendant Khalilov chose to continue operating the subject vehicle

               when he knew, or should have known, that it was not safe to do so;

          g.   Defendants failed to yield the right of way;

          h.   Defendants failed to brake;

          i.   Defendants failed to stop the subject vehicle after traveling off the

               right side of the roadway and striking a guardrail;

          j.   Defendants failed to stop the subject vehicle after traveling off the

               roadway for a second time and striking the face of Bridge A0096;

          k.   Defendants failed to stop the subject vehicle after striking an

               operational Arrow Board Sign;

          l.   Defendants failed to keep a careful lookout;

          m.   Defendants failed to attend to the roadway;

          n.   Defendants operated the vehicle at an excessive rate of speed under

               the circumstances;




                            6
Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 6 of 12
                       o.     Defendants failed to comply with applicable state and federal

                              regulations regarding the commercial operation of tractor-trailer

                              units; and

                       p.     Such further negligent and careless acts and omissions as the

                              evidence and discovery will reveal.

       34.     Due to the negligence and carelessness of Defendants Khalilov and Eco Trucking,

Plaintiff Kevin McGhee was severely injured on December 16, 2020.

       35.     Due to the negligence and carelessness of Defendants Khalilov and Eco Trucking,

Plaintiff Kevin McGhee personally sustained and will continue to sustain actual damages including

physical and mental injuries, lost wages and benefits, emotional distress, and has become indebted

for reasonable and necessary medical care and treatment, which will continue in the future.

       36.     The negligence and carelessness of Defendants Khalilov and Eco Trucking as

described above showed gross negligence, a complete indifference to or a conscious and wanton

disregard for the safety of Plaintiff Kevin McGhee and others, thereby justifying an award of

punitive damages in such sum as will serve to punish Defendants and deter Defendants, and others,

from like conduct in the future.

       WHEREFORE Plaintiff Kevin McGhee prays for judgment jointly and severally against

Defendants Khalilov and Eco Trucking in Count I herein in a sum in excess of seventy-five

thousand dollars ($75,000.00) together with costs herein expended, for pre- and post-judgment

interest as provided by law, for punitive damages, and for any further relief this Court deems just

and proper.




                                     7
         Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 7 of 12
                                             COUNT II
                  (Negligence Per Se - Defendants Khalilov and Eco Trucking)
       37.       Plaintiff Kevin McGhee hereby alleges and incorporates by reference every

allegation contained in all previous paragraphs of this Complaint as though fully set forth herein.

       38.       At all times relevant herein, Defendant Khalilov was an employee and an agent for

Defendant Eco Trucking and Defendant Khalilov was acting within the course and scope of his

employment and/or agency for Defendant Eco Trucking.

       39.       At all times relevant herein, Defendant Khalilov was operating the subject tractor-

trailer owned by Defendant Khalilov Trucking.

       40.       At all times mentioned herein, Defendants Khalilov and Eco Trucking owed a duty

to Plaintiff Kevin McGhee and others to exercise the highest degree of care in the operation of the

motor vehicle.

       41.       The acts and omissions as set forth above constituted violations of the Missouri

Revised Statutes regarding the regulation of traffic as set forth with more specificity in Chapter

304 of the Missouri Revised Statutes, including but not limited to: MO. REV. STAT. §§ 304.010,

304.012, 304.015, 304.016, 304.017, 304.019, 304.040, 304.151, 304.271, 304.281, 304.311,

304.341, 304.351, 304.585, and 304.820.

       42.       The acts and omissions as set forth herein constituted violations of the Federal

Motor Carrier Safety Regulations as set forth in Title 49 of the Code of Federal Regulations,

including but not limited to: 49 C.F.R. §§ 390.11, 390.13, 391.11, 391.21, 391.23, 391.25, 391.27,

391.31, 391.41, 391.43, 391.45, 392.2, 392.3, 392.6, 392.7, 393.7, 395.3, 396.3, 396.7, 396.11,

and 396.17.




                                     8
         Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 8 of 12
       43.     The subject statutes, codes, regulations and the above provisions, are designed to

protect Plaintiff Kevin McGhee and members of the public generally from the hazards that arise

from operations of motor vehicles.

       44.     Plaintiff Kevin McGhee is within the class of persons protected by the provisions

enumerated above and all were designed to prevent the injuries Plaintiff Kevin McGhee sustained.

       45.     As a direct and proximate result of Defendants’ violations of the provisions

enumerated above, Plaintiff Kevin McGhee was seriously injured on December 16, 2020.

       46.     Due to the negligence and carelessness of Defendants Khalilov and Eco Trucking,

Plaintiff Kevin McGhee personally sustained and will continue to sustain actual damages including

physical and mental injuries, lost wages and benefits, emotional distress, and has become indebted

for reasonable and necessary medical care and treatment, which will continue in the future.

       47.     The negligence and carelessness of Defendants Khalilov and Eco Trucking as

described above showed gross negligence, a complete indifference to or a conscious and wanton

disregard for the safety of Plaintiff Kevin McGhee and others, thereby justifying an award of

punitive damages in such sum as will serve to punish Defendants and deter Defendants, and others,

from like conduct in the future.

       WHEREFORE Plaintiff Kevin McGhee prays for judgment jointly and severally against

Defendants Khalilov and Eco Trucking in Count II herein in a sum in excess of seventy-five

thousand dollars ($75,000.00) together with costs herein expended, for pre- and post-judgment

interest as provided by law, for punitive damages, and for any further relief this Court deems just

and proper.




                                     9
         Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 9 of 12
                                           COUNT III
                            (Negligence - Defendant Eco Trucking)
       48.     Plaintiff Kevin McGhee hereby alleges and incorporates by reference every

allegation contained in all previous paragraphs of this Complaint as though fully set forth herein.

       49.     At all times relevant herein, Defendant Khalilov was an employee and an agent for

Defendant Eco Trucking and Defendant Khalilov was acting within the course and scope of his

employment and/or agency for Defendant Eco Trucking.

       50.     At all times relevant herein, Defendant Khalilov was operating the subject tractor-

trailer owned by Defendant Eco Trucking

       51.     The above-mentioned collision occurred as a direct and proximate result of the

negligent and careless acts and/or omissions of Defendant Eco Trucking in the following respects:

                       a.     Defendant Eco Trucking was negligent in its hiring of Defendant

                              Khalilov;

                       b.     Defendant Eco Trucking was negligent in its retention of Defendant

                              Khalilov;

                       c.     Defendant Eco Trucking was negligent in its supervision of

                              Defendant Khalilov;

                       d.     Defendant Eco Trucking was negligent in its training of Defendant

                              Khalilov;

                       e.     Defendant Eco Trucking was negligent in its maintenance of the

                              subject vehicle; and

                       f.     Such further negligent and careless acts and omissions as the

                              evidence and discovery will reveal.

       52.     As a direct and proximate result of the negligence and recklessness of Defendant


                                     10
         Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 10 of 12
 Eco Trucking, Plaintiff Kevin McGhee was seriously injured on December 16, 2020.

         53.     Due to the negligence and carelessness of Defendant Eco Trucking, Plaintiff Kevin

 McGhee personally sustained and will continue to sustain actual damages including physical and

 mental injuries, lost wages and benefits, emotional distress, and has become indebted for

 reasonable and necessary medical care and treatment, which will continue in the future.

         54.     The negligence and carelessness of Defendant Eco Trucking as described above

 showed gross negligence, a complete indifference to or a conscious and wanton disregard for the

 safety of Plaintiff Kevin McGhee and others, thereby justifying an award of punitive damages in

 such sum as will serve to punish Defendant Eco Trucking and deter Defendant Eco Trucking, and

 others, from like conduct in the future.

         WHEREFORE Plaintiff Kevin McGhee prays for judgment against Defendant Eco

 Trucking in Count III herein in a sum in excess of seventy-five thousand dollars ($75,000.00)

 together with costs herein expended, for pre- and post-judgment interest as provided by law, for

 punitive damages, and for any further relief this Court deems just and proper.

                                               COUNT IV
                     (Loss of Consortium - Defendants Khalilov and Eco Trucking)
         55.     Plaintiff Jenise McGhee alleges and incorporates all previous paragraphs by

reference as if fully set forth herein.

         56.     At all times relevant to this cause of action, Plaintiff Jenise McGhee was the

lawfully wedded spouse of Plaintiff Kevin McGhee.

         57.     As a direct and proximate result of the aforesaid negligent acts or omissions,

Plaintiff Jenise McGhee has lost the services, support, society and consortium of her husband,

Plaintiff Kevin McGhee, and shall lose the same in the future.

         58.     As a direct and proximate result of the aforesaid negligent acts or negligence,


                                      11
          Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 11 of 12
Plaintiff Jenise McGhee has personally sustained and will continue to sustain actual damages,

including lost wages and benefits, and has become indebted for reasonable and necessary medical

care and treatment rendered to her husband, Plaintiff Kevin McGhee, and she shall incur additional

such expenses in the future.

        59.     The negligence and carelessness of Defendant Khalilov and Defendant Eco

Trucking as described above showed gross negligence, a complete indifference to or a conscious

and wanton disregard for the safety of Plaintiff Kevin McGhee and others, thereby justifying an

award of punitive damages in such sum as will serve to punish Defendant Khalilov and Defendant

Eco Trucking and deter Defendant Khalilov and Defendant Eco Trucking, and others, from like

conduct in the future.

        WHEREFORE Plaintiff Jenise McGhee prays for judgment against Defendants Khalilov

and Eco Trucking in Count IV herein in a sum in excess of seventy-five thousand dollars

($75,000.00) together with costs herein expended, for pre- and post-judgment interest as provided

by law, for punitive damages, and for any further relief this Court deems just and proper.




DATED: March 10, 2021                        THE SIMON LAW FIRM, P.C.

                                                 By: /s/ Timothy M. Cronin
                                                    John G. Simon, #35231 MO
                                                    Timothy M. Cronin, #63383 MO
                                                    Elizabeth C. McNulty, #72026 MO
                                                    800 Market Street, Suite 1700
                                                    St. Louis, Missouri 63101
                                                    P: (314) 241-2929
                                                    F: (314) 241-2020
                                                    jsimon@simonlawpc.com
                                                    tcronin@simonlawpc.com
                                                    emcnulty@simonlawpc.com
                                                    Attorneys for Plaintiff




                                     12
         Case 2:21-cv-04048-WJE Document 1 Filed 03/10/21 Page 12 of 12
